 102DECISIONSOF NATIONALLABOR RELATIONS BOARDMarmon Transmotive,a Division of the MarmonGroup,Inc.' and Calvin N. Braden, Roger ThomasHelms,and Edward N. Cooper.Cases 10-CA-10825-1, 10-CA-10825-2, 10-CA-10914-2, and10-CA-10914-1July 14, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSOn February 26, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the counsel for theGeneral Counsel filed limited exceptions with a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order,3 as modified herein.In agreeing with the Administrative Law Judgethat Cooper and Helms were discharged for engagingin union or protected concerted activity, in violationof Section 8(a)(3) and (1) of the Act, we find it un-necessary to rely on the Administrative Law Judge'sfindings of disparate treatment. The record does notshow that the Respondent had ever discharged anyother employees for leaving the plant, as did Cooperand Helms, without clocking out either on a daily oron the regular weekly clock, and thus there is no ba-sisfor comparing the Respondent's treatment of1The name of the Respondent appears as amended at the hearing.2The Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutionswithrespectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Watt Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsThe AdministrativeLaw Judge,in his remedy and conclusionsof law, didnot make the specific finding thatRoger ThomasHelms was refused pro-motion because he engaged in union and protectedactivityWe herebymake that finding.7The counsel for the General Counsel excepts to the failureof the Ad-ministrative Law Judge to find that Helms and Braden would have beenpromoted at a date certain.Although wehave agreed that Helms and Bra-den were refused promotionfor discriminatoryreasons, we find that therecord does not demonstratewith any specificitywhen such promotionswould have occurred had it not been for the Respondent'sdiscriminatoryaction.Accordingly,we adopt the AdministrativeLaw Judge's recommen-dations that the date such promotions would have occurred and the amountof backpaydue these individualsshould be leftfor compliance proceedings.Helms and Cooper and other employees in this re-gard.However, we find that the Administrative LawJudge's conclusion that the bases for the discharge ofHelms and Cooper were not for the reasons stated,but were pretextual and to rid the Respondent of twoactive union adherents, is supported by a preponder-ance of the evidence: (1) the Respondent's animustoward Helms and Cooper was clear and was vocallyexpressed by Respondent's supervisors consistentlyand continually during approximately 6 months priorto their discharges; (2) a reason stated at the hearingfor the discharges, that the two individuals were at-tempting to cause a "wildcat" strike, was clearly anafterthought, since it was not stated as the reason atthe time of the discharges; (3) the alacrity with whichtheRespondent assumed Helms and Cooper had"quit"; and (4) the complete disinterest of the Re-spondent in investigating or checking Cooper's ex-cuse that he left because of illness and that Helmswas required to leave to drive him home.The Chairman argues that it was not "inherentlyimplausible" for the Employer to have dischargedCooper and Helms for leaving work without notify-ing their supervisors and without clocking out. Fromthis she concludes that the General Counsel has notsustained his burden of showing that the dischargewas discriminatory, citingP.G.Berland Paint CityInc.,199 NLRB 927 (1972). Yet it is plain, as notedabove, that this departure of Cooper and Helms wasnotthe reason for their discharge, but was an after-thought, a pretext, whose only relevance is to supplyan inference that the Employer was concealing thetrue reason. It is thereforea non sequiturto concludethat, because the pretextual reason could have prop-erly justified the discharge had it been the real rea-son, the General Counsel's proof has failed. The lan-guage inBerlandon which the Chairman relies doesnot mention the "pretext" issue; we consider the de-cision to embrace that point in its "unsupported bycredible evidence" language, and thus regard theChairman's reliance on it as misplaced. Unless it is soread,Berlanddoes not correctly state the law.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent MarmonTransmotive, a Division of The Marmon Group,Inc.,Knoxville, Tennessee, its officers,agents, suc-cessors,and assigns, shall take the action set forth inthe said recommended Order, as so modified:219 NLRB No. 12 MARMON TRANSMOTIVE1031.Substitute the following for paragraphs 2(a) and(b):"(a) Immediately promote all employees who havenot been promoted by reason of their having filedgrievances or engaged in other activity,such promo-tion to be made in conformity with the section of thisDecision entitled `The Remedy,' and make each suchemployee whole for any loss of earnings such em-ployee may have suffered by reason of such discrimi-nation in the manner set forth in the said section ofthisDecision."(b)Offer to Roger Thomas Helms and EdwardN. Cooper immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previous-ly enjoyed, and make each whole for any loss ofearnings he may have suffered by reason of the dis-crimination against him in the manner set forth inthe section of this Decision entitled `The Remedy.' "2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, concurring in part and dissent-ing in part:Although I agree with my colleagues in adoptingthe Administrative Law Judge's findings of unlawfulconduct by Respondent in threatening employeeswith reprisals for filing a grievance,refusing to pro-mote employees Helms and Braden because theyfiled a grievance over their eligibility for promotionunder the contract, and reprimanding Helms in retal-iation for his union activity,Idissent from mycolleague's finding that the subsequent discharge ofemployees Cooper and Helms was discriminatorilymotivated.The Administrative Law Judge found and it is un-disputed that at approximately 2 p.m. on September3, 1974, employees Cooper and Helms left their jobsfor the day without notifying their immediate super-visors and without clocking out. The AdministrativeLaw Judge further found that they left their jobs withthe intent to engage in a wildcat strike in violation ofthe no-strike clause in their collective-bargainingagreement.Notwithstandingthese findings, the Ad-ministrative Law Judge concluded that Respondentdischarged them the following day for discriminatoryreasons,relying in large part on his finding of dispa-rate treatment in Respondent's discipline of anotheremployee who also left work early that same day andwho was only disciplined with a loss of holiday payfor the day before and was not discharged as wereCooper and Helms. My colleagues properly disavowthat finding of disparate treatment since it is clearthat this employee claimed he was sick,notified hissupervisor that he was leaving and clocked out, andthere was no other evidence in the record that anyemployee who left work for the day without permis-sion and failed to clock out was treated any differ-ently from Cooper and Helms. They nonethelessadopt the Administrative Law Judge's conclusion ofunlawful discharge relying on other evidence of ani-mus which Respondent harbored against these twoemployees.In short,they find the reasons assigned tothe discharge by Respondent to be pretextual. I dis-agree because I do not believe that the evidence issufficient under the circumstances here to establishthat the asserted reasons were not the real reasons forthe discharge of the two employees.It is well established that,where an employee en-gages in misconduct which would provide the em-ployer an independent reason to discharge him, thefact that the employer welcomed the opportunity be-cause of the employee's prior union activities doesnot make the discharge violative of Section 8(a)(3) ofthe Act.As theBoard stated in P.G. Berland PaintCity,Inc.,199 NLRB927, 927-928 (1972):On the record it is fair to assume that the Re-spondent entertained a desire to get rid of Rob-bins, whose union activities it resented,and waspleased to have an opportunity present itself fordoing so. But that alone is not enough to estab-lish that the discharge was in violation of Sec-tion 8(a)(3).The mere fact that an employermay want to part company with an employeewhose union activities have made himpersonanon gratadoes notper seestablish that a subse-quent discharge of that employee must be un-lawfully discriminatory.If the employee himselfobliges his employer by providing a valid inde-pendent reason for discharge-by engaging inconduct for which he would have been dis-charged anyway-his discharge cannot properlybe labeled a pretext and ruled unlawful.Save where the reason itself is unlawful, it isnot for the Board to substitute its judgment forthat of management as to what constitutes prop-er cause for discharge.Unless the ground ad-vanced is inherently implausible,is unsupportedby credible evidence,or is proved by the recordto have been used disparately on the basis ofunlawful considerations,itsrejectionby theBoard is unwarranted... .Applying those principles to the facts here, it iscertainly not "inherently implausible" to dischargeemployees because of their conduct in intentionallyleaving their work stations without permission oreven prior notification to their immediate supervisorsand leaving the premises for the day without clockingout.And since I agree with my colleagues that there 104DECISIONSOF NATIONALLABOR RELATIONS BOARDis noevidence of disparate treatment in the disciplinemeted out to these employees, I would find that Gen-eral Counsel has failed to satisfy its burden of prov-ing the discharges were discriminatorily motivatedand would accordingly dismiss the complaint allega-tions relating to their discharge .44See alsoFormed Tubes Southern, Inc.,188 NLRB 12 (1971).APPENDIXprivileges, and we will make each whole for anylosses he may have suffered as a result of ourdiscrimination against him.WE WILL immediately promote any employeewho has not been promoted by reason of filinggrievances or engaging in any protected or con-certed activity.WE WILL make employees who have been un-lawfully refused promotion whole for any lossestheymay have suffered as a result ofRespondent's discrimination against them.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees that wewill not promote any employees who file griev-ancesthrough United Steel Workers of America,AFL-CIO-CLC, or any other union.WE WILL NOT threaten our employees that itwill be futile for them to file grievances throughsaid union.WE WILL NOT refuse to promote any of ouremployees because theyengage inunion andprotected concerted activities such as filinggrievancesor any or all protected concerted ac-tivities.WE WILL NOT give written reprimands to anyof our employeesbecausethey file grievancesthrough the Steelworkers or any other union orbecause our employees may engage in otherunionor protected concerted activities.Wehereby withdraw the written reprimand given toRoger T. Helms and will clear from our recordsany and all reference to said reprimand.WE WILL NOT discharge any of our employeesbecause theyengaged inunion and protectedconcerted activity such as filing grievances orany other similar activity.WE WILL NOT in any othermanner interferewith, restrain, or coerce you in the exercise ofyour right to form, join,or assist,or be repre-sented by, the above-namedunion,United SteelWorkers of America, AFL-CIO-CLC, or anyother labor organization, to bargain collectivelythrough representatives of your own choosing orengage inother mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Roger T. Helms and EdwardN. Cooper immediate and fullreinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andMARMON TRANSMOTIVE, A DIVISION OF THEMARMON GROUP, INC.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thisproceeding was heard on October 23 and 24, 1974, atKnoxville, Tennessee, on the complaint in Case 10-CA-10825-1 and 10-CA-10825-2 issued by the General Coun-sel on August 30, 1974, which complaint was based upon acharge filed by Calvin N. Braden, an individual, in Case10-CA-10825-1 filed July 22, 1974, and a charge in Case10-CA-10825-2 filed July 22, 1974 by Roger ThomasHelms,an individual, and a complaint issued by the Gen-eral Counsel in Cases 10-CA-10914-1 and lO-CA-10914-2 based upon an original charge in Case 10-CA-10914-1filed September 13, 1974, by Edward N. Cooper and acharge in Case 10-CA-10914-2 filed September 13, 1974,by Roger Thomas Helms and an amended charge in CaselO-CA-10914-2 filed September 26, 1974, by Roger Thom-as Helms.The complaints, consolidated for hearing by or-der dated October 2, 1974, allege, in substance, that Mar-mon Transmotive,I herein called the Respondent orCompany, threatened employees that it would not promoteemployees who filed grievances with the Union, told em-ployees that it would be futile for them to file grievances,refused to promote Calvin N. Braden and Roger T. Helmsbecause they engaged in union and protected concertedactivities, issueda written warning to Roger Helms becausehe engagedin such activities and, finally, discharged RogerT. Helms and Edward N. Cooper because theyengaged inthe foregoing activities, all of which violated Section8(a)(3) and (1) of the National Labor Relations Act, hereincalled the Act. The Respondent's duly served answer, whileadmitting certain allegations of the complaints, denies thecommissionof any unfair labor practices. At the close ofthe hearing, the parties waived oral argument but thereaf-ter submitted briefs in support of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationgiv-en to the contentions advanced by the parties in theirbriefs, I make the following:21The name of the Respondent appears as amended at the hearing2To the extent that I credit a witness only in part,Ido so on the evidenti- MARMON TRANSMOTIVE105FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMarmon Transmotive, herein called the Respondent orthe Company,isan operatingdivision of The MarmonGroup, Inc., a Delaware corporation qualified and doingbusiness in the State of Tennessee.During the calendaryear immediately preceding the issuance of the complaintsherein,a representative period,the Respondent purchasedand received supplies of a value in excess of $50,000 direct-ly from suppliers located outside the State of Tennessee.It is admitted, and I find,that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO-CLC, here-in called theUnion,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesAccording to the complaint and contentions of the coun-sel for the General Counsel, the Respondent sought to dis-criminate against the employees mentioned heretofore be-cause of a grievance filed by certain employees andprocessed by the Union over the fact that the Respondentfailed to promote certain employees at the time that suchemployees requested promotion. The General Counsel fur-ther complains and contends the Respondent not onlythreatened employees with failure to promote because theyfiled grievances, but actually carried out this threat. Addi-tionally,theRespondent,according to counsel for theGeneral Counsel,gave employee Helms a written repri-mand for his part in the grievance filing and processingand, ultimately, discharged employees Cooper and Helmsfor a like reason.The Respondent defends, contending in the first placethat the employees had no absolute right to promotion butthat such promotion was within the purview of theRespondent's discretion under its contract with the Union,and, furthermore, that when it was determined by the Em-ployer that progression from one classification to anotherconstituting promotion became necessary by reason of theRespondent'sworkload,such promotions were made. Ad-ditionally, the Respondent defends and states that the writ-ten reprimand given to employee Helms was for cause inthatHelms was not performing up to standard and wasnot, in fact,performing at all times while he was supposedto be working. Additionally, the Respondent defends thedischarges of Helms and Cooper on the ground that theyviolated a company rule in that they left their work withoutary rule that it is not uncommon"to believe some and not all of a witness'testimony."N.L.R.B.v.Universal Camera Corporation,179 F.2d749, 754(C.A. 2).permission and without clocking out as required of all em-ployees and, furthermore, because they were seeking to in-fluence and force other employees to engage in a walkoutin violation of the aforesaid collective-bargaining agree-ment.B. The Facts1.The contractual provisions and the history ofpromotions in the Respondent's plantIt is undisputed that before the current collective-bar-gaining agreementbetween the Respondent and theUnion, the effective date of which is March 9, 1973, pro-motions within the plant from lower to higher classifica-tions were automatic after a 30- to 60-day probationary ortrial period. This promotion, of course, included araise inhourly wage rates. This procedure resulted in an imbalancein the assembly department so that as of November 20,1972, there were no assemblymen class II in that depart-ment but only assemblymen class I, the higher classifica-tion.According to the Respondent, it sought to rectify thissituation by the agreement between the Respondent andthe Union dated March 9, 1973. Section 10, job promotion,of the said agreement would seem to indicate that fromthat date on, movement from classification II to classifica-tion I is not to be automatic, but in the event an employeeapplied for promotion and was denied the same, the em-ployee could file a grievance. However, since that date, theUnion and employees have maintained that automatic pro-motion is still in effect or, at least, some of the employeesmaintainautomatic promotion is still in effect. The Com-pany maintains that promotions are to be made only onqualification of the employees by their work and acquiredskill and the decision by the Respondent that employees inthe next higher classification are actually needed for theRespondent's production purposes.2.The request for promotion in October 1973 and theresultant grievanceRoger T. Helms who was employed by the Respondenton August 27, 1973, as an assemblymanclassII, requestedof his foreman, William C. Duncan, around the first ofNovember 1973 to help him get a promotion to a positionas assemblymanclass I.Duncan consented, stating that hethought Helms could do the work and would speak toPlantManager Donald Durben. Later that day, Duncanreported back and told Helms that Durben had said thatthe Respondent was in the process of changingitsnameand it would be January 1974 before anyone could be pro-moted to assemblyman class 1.3 Thereupon, Helms toldDuncan that Helms would file a grievance through ShopSteward Edward Cooper. Accordingly, a grievance wastimely filed by Cooper on November 26, 1973, raising theissue as towhether the advancement from assemblyman7The name of the Respondent on March9, 1973,the date of the collec-tive-bargaining agreement between theUnion andthe Respondent wasLong-Airdox Company, adivisionof TheMarmonGroup, IncThe changein name did not affectthe contractualrelationship. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassII to assemblyman class I was automatic or requiredfirst that the assemblymenclassII be qualified for the classIposition, and secondly, depending on whether the Re-spondent, in its judgment, neededclassIassemblymen.Thisgrievance,filedNovember 26, 1973, was signed byemployeesHelms,Calvin N. Braden, one of the ChargingPartiesherein, and two other employees, Allen Mynatt andRonald Munsey.BeforeCooper filed the grievance on behalf of the fouremployees, he spoke to Supervisor Duncan and told thelatter that therewas no reasonwhy the men could not be"set up" until January ("set up" means "promoted").Cooper said that the contract had nothing to do with theRespondent changingits name.He thereupon told Duncanthat he would have to file a grievance on behalf of thecomplainingemployees. Duncan then told Cooper, "Coop-er, now there you go again. Now you have fileda grievanceand now youare goingto make the old man mad and thenthey won't never get set up." Evidently, the term "oldman" refersto R. C. Crosby,generalmanager of the Re-spondent. In any event, the grievance filed by Cooper wasprocessed through the various grievance steps. It ultimatelywent to arbitration which arbitration matter was heard onJune 3, 1974.°David Gray Munsey had a conversation with Duncan 2to 3 weeks after the grievance was filed. Duncan told Mun-sey that if the employees had not filed the grievance andhad waited until the time (probably after the first of theyear) the employees probably would have been promoted.However,becausethey filed a grievance and made the "oldman" angry, they would not be promoted because the "oldman" did not like to be pushed into anything.5In about the middle of March 1974, Shop Steward Coop-er had a conversation with Duncan. This was shortly afterthe Union and the Respondent had gone through the thirdstep of thegrievanceprocedure. At that time, Duncan toldCooper "You know what will happen to thatgrievance, itwill end up just like the rest of them, in the garbage can." 6Employee Ted Myers who was promoted to stockmanclassI shortly after the arbitrator's decision on the griev-ancewas handed down on July 3, 1974, testified that sometimeinMay of that year, in the stockroom, StockmanForemanSamuel StallingstoldMyers thatStallings wastrying to get the latter "topped out" for quite a while butthat Durben, plant superintendent, was afraid to "top out"Myers because of the grievance that had been filed byCooper.'° All of the foregoing from creditedportions ofthe testimony of Helms,Braden,and Cooper Duncan did not denymaking this statement. In fact,on cross-examination,Duncanadmitted that it was possible that he madesuch statement.SFrom the testimonyof Munseywho is still working for the Respondentas an assemblyman classIand who was subpenaed to testify. Again, Dun-can did not specificallydenythis conversation but, rather,admitted that itwas possible he made the statementtoMunsey.6 From thecreditedtestimony of CooperHere again,Duncan's admis-sion that he might have made such statementsto employees doesnot consti-tute a denial of the statementto which Cooper testified.rFromcredited testimonyof Myerswho was still working for the Re-spondent at the time of the hearing herein,was subpenaed to testify. andhad nothingto gain bythistestimony.Stallingsadmitted that he did makea statement that if he could,he probablywould wait until after the decisionIn addition to the foregoing, Cooper also credibly testi-fied to the same incident involving Myers and Stallings.During that conversation, Stallings told Cooper that ifCooper had not filed the grievance "a lot of the boys couldhave been topped out now."Shortly thereafter, employee Ronnie Joe Williams, whohas been employed by the Respondent for approximately 9years and is an assembly electricianclassII, pay grade 2, atapproximately the middle of June 1974 had a conversationwithDuncan in the assembly department. Duncan toldWilliams that "If the boys hadn't filed a grievance thensomeof them would be set up by now" or words to thateffect.'Williams also had two conversations with assistant fore-man of the assembly department, Julius W. Peffley. Thefirstconversation took place during the first or secondweek of July in the assembly department. Peffley told Wil-liams,". . . If the boys had not filed the girevance .. .then someof them would be set up by now."The second Peffley conversation took place approxi-mately July 19. Present also were Edward Cooper andHelms.Helms was talking with Peffley and Williams heardonly the last part of the conversation in which Peffley stat-ed that if the boys had not filed the grievance some of them"would have been set up by now."Again, on July 19 in the stockroom, employee Myers,whom I have heretofore credited, told Peffley that it lookedas though Peffley could help Helms get promoted. Peffleyanswered that he probably could have done so before thegrievance was filed but not since. Peffley added that whenthe employees filed the grievance, they took the matter outof his hands.10In the same vein, Charging Party Braden had a conver-sation with Foreman Duncan of the assembly department.This occurred on August 7, the day after Braden was pro-moted from assemblyman II to assemblyman I. Duncantold Braden that if the latter had not filed a grievance,Duncan could have gotten him promoted sooner."of the arbitrator to recommend promotion. On the basis of the foregoingand on my observation of the witness,IcreditMyers.8Again, Duncan did not deny making this above statement to Williams,but, rather, merely testified that he could not recall it On my observation ofboth of these individuals, and inasmuch as this testimony as given by Wil-liams is similarto that given by other employees whom I have credited, IcreditWilliams.Moreover,Williams is still employed by the Respondentand still subject to whatever pressures Respondent could legally place uponhim Additionally, Williams was subpenaed to testify at the hearing and isnot a member of the Union9 From the credited testimony of Williams as corroborated by Helms andCooper.10All of the foregoing from credited portions of the testimony of Helms,Cooper, Williams, and Myers Peffley did not specificallydenythese con-versations but stated that he could not recall them However, in testifying.Peffley did admit that when employees were asking what he could do to getthem promoted he had told them that since the grievance had been filed itwas no longer in his hands to say who should or should not be promoted11From the credited testimony of Braden Duncan again did not specifi-cally deny this conversation but merely stated that he could not recall hav-ing made such statement to Braden. I credit Braden, not only on the basis ofthe fact that I have heretofore discredited Duncan, but also on the basis ofBraden's demeanor while testifying and because of the fact that Braden hadalready been promoted and could not gain anything by this testimony MARMON TRANSMOTIVE1073.Respondent's defense regarding promotion mattersThe Respondent argues that, in the first instance, theabove set forth expressions and statements by its variouslow level supervisors were nothing more than opinionswhich did not express a policy of the Respondent and didnot set forth the Respondent's actual reasons for failing topromote the individuals who filed grievances until afterJune 3, 1974, the date the grievance was ultimately heardby an independent arbitrator. Instead, the Respondent setsforth its economic defense through documentary evidenceand the testimony of General Manager Crosby and PlantSuperintendent Durben together with the explanatory testi-mony of Comptroller J. I. Oglesby. As claimed by Crosby,the Respondent does not recognize under the existing con-tract that promotions are automatic but, rather, are madeonly when (a) the Respondent has a need for persons in theclassificationto which promotions may be made and (b)the individuals who desire promotion into thatclassifica-tion are qualified to fill the higher classification. Then, ac-cording to both Crosby and Durben, at the time in 1973when Helms and the others requested of Duncan that theybe made assemblymen class I there was no need for class Iassemblymen because, in fact, the Respondent's businessat that time was such, and its projected production sched-ule was such, that for the time being, at least, there was nonecessity to create additional assemblymen class I jobs. Insupport of this testimony, the Respondent submitted in evi-dence three documents.The first document is a production schedule which, al-though Respondent's testimony sought to explain, is mean-ingless by reasons of various symbols that do not explainwhat work is required in each department and how muchtime is involved by that department of any particular itemof manufacture. Actually, according to Crosby, this docu-ment is a scheduling sheet or order sheet, which representsthe dates in 1974 upon which theitems arescheduled to becompleted. This sheet shows the names of the companyand the items themselves which are represented by symbolsrather than names and are therefore unintelligible to thereader unfamiliar with the meaning of the symbols and,moreover, does not indicate in what department or howmany production hours in that department will be requiredto produce any specificitem.Nor does it show in any re-spect what classification of employees are necessary or thenumber of employees so classified which would be neces-sary to complete the respective items in accordance withthe requested delivery dates on the orders for those items.Respondent's Exhibit 2 and Respondent's Exhibit 3 arecomparisons, according to Crosby's testimony, which canbe compared to show a pattern of orders for manufactureditems during the period of July 1973 to December 1974, aperiod of approximately 1-1/2 years and covering the timesduring which the disagreement between the Union and theRespondent occurred over the progression of employeesfrom a lower classification to a higher classification. How-ever, here again, especially in Respondent's second exhibit,although the exhibit shows monthly labor hours it does notshow by classification what employees are necessary and,although it showsan increaseof hours toward the end of1974, which would indicate an increase in the number oftotal hours of production within the Respondent's plant, itdoes not show whose production by classificationis neces-sary to meet the increased demand for Respondent's prod-ucts.Otherwise put, it does not show what man hours arenecessary for what classification. This being so it does notreflect, with any degree of accuracy, the number of assem-blymen class I which would be necessary to fill the orderson hand and to be completed for the period from Novem-ber 1973 until September 1974 during which the incidentswhich are the basis for the alleged unfair labor practicescharged herein occurred.Additionally, the same conclusion is made with regard tothethirddocument submitted by the Respondentin support of its economic argument. Moreover, theRespondent's second exhibit which shows labor hours forcertain months in 1973 is not broken down by departmentswhereas Respondent's third exhibit shows labor hours formonths of 1974 broken down by departments so that, as aresult, no real comparison can be made because each ex-hibit shows something different. Additionally, ComptrollerJ. I. Oglesby, whom I credit and find to be a most reliableand forthright witness, admitted in his testimony that theseexhibits were merely historical documents which can onlybe compared to show productive hours and cannot be uti-lized to estimate future productive hours or needs. Accord-ingly, I find and conclude that these documents do notsupport the testimony of Crosby and Durben to the effectthat there was no necessity to promote any of the individu-als involved in the grievance until some time in July orAugust 1974.One other document was submitted by the Respondent.This is an untitled "spread sheet" which shows, accordingtoDurben who prepared the document, the assembly de-partment load or projected load by all open orders in thehouse either as the Respondent had them scheduledthroughout the month or a customer's requested schedul-ing date or delivery date. This sheet, according to Durben,he prepared from what is called the monthly sheets whichwere the first exhibit of the Respondent. Durben testifiedthat he prepared this document himself and prepares itonly for his own purposes and "only when I feel it wouldnecessary for my own beneficial use." It should be noted inconnection with this document that it was prepared only Iweek before the hearing herein was held. Obstensibly then,I find and conclude that this was prepared solely for thepurpose of the hearing herein and is therefore somewhatsuspect as a self-serving document. Since it is preparedonly when Durben feels it is necessary, it isnot necessarilya document kept in the regular course of business. Its evi-dentiary value, therefore, is somewhat questionable.Since the foregoing documents, in my opinion, do notsustain the burden for which the Respondent introducedthem into evidence, I turn to the testimony, or the sub-stance of the testimony of Crosby and Durben, and espe-cially Crosby, to the effect that due to the energy crisis andother problems, which could have been lack of productionon the part of Respondent's suppliers and other such items,the buildup of orders in December 1973 through January1974 did not materialize as fast as hoped for. Starting in1974, however, the production forecast indicated enoughsubstantial orders to warrant an increase in the work force 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that therefore the buildup commenced in all depart-ments including assembly.However,since assembly is nor-mally the last department involved in the production of aproduct it would be last to feel the effects of such a build-up.4. Conclusions with regard to the economic defenseWere this testimony to be accepted then it could explainthe reason that the Respondent did not fill the assembly-men class I jobs until such became necessary in the assem-bly department late in the spring of 1974. However, I mustassess Crosby's and Durben's testimony in the light of find-ingsheretofore made with regard to what was stated to thevarious employees with relation to the reasons why theywere not promoted.Duncan, the foreman and chief operating head of theassembly department,as stated above,engaged in a num-ber of conversations with various employees in which heemphatically stated that were it not for the filing of thegrievance the employees would have received their promo-tions long before they received them. Certainly, the chiefforeman of a department cannot be considered a minorofficial who would not know why the principal officers ofthe Company did certain things. Additionally, the fact thatDuncan worked closely with Durben is brought out, ashereinafter set forth,in their alleged discussion as to whyHelms and Cooper were discharged or were to be dis-charged on September 3, 1974. In addition to the fore-going, there is also conflict between the testimony of Dur-ben and Duncan. Duncan testified Durben told Duncan inNovember 1973, when Duncan related the request for pro-motion to Durben, that the Respondent would take up thematter of promotions after the first of the year. HoweverDurben denies or rather could not recall making a "flatstatement" that there would be assemblymen first jobs af-ter the first of the year; i.e., after the name of the Respon-dent was changed.However,Duncan testified"I told themthe first of the year, that's what Mr. Durben said .. .around the first of the year when we changed over." Be-causeof the other matters which occurred between No-vember 1973 and July 1974, I conclude that Duncan's ver-sion of the conversation between Duncan and Durben withregard to the promotions at the end of November 1973 isthe more reliable and that Durben did tell Duncan thatRespondent would reconsider the promotion matter in theassembly department after the changeover of name imme-diately after the first of the year 1974. It should be notedthat this conversation occurred before Helms and theothers protested to Cooper their failure to be promotedfrom assemblymen II to assemblymen I and before Cooperfiled the formal grievance on behalf of these employees.Accordingly, I find and conclude that at the time of thefirst refusal of promotion in November 1973, Duncan re-lated the Respondent's intention to reconsider the matterafter the first of the year but that after the grievance wasfiled the Respondent decided that it would not make anypromotions until it was determined by an arbitrator thatsuch promotions would have to be made in accordancewith the terms of the contract. I, therefore, find and con-clude that the statements made by the various supervisorsincluding Peffley, Duncan, and Stallings reflected the actu-al promotion policy of the Respondent made after the No-vember 27 grievance was filed and was made in retaliationfor the filing of such grievance. This being so, I find andconclude that the Respondent, as set forth in the com-plaint, did fail and refuse and continues to fail and refuseto promote employees Braden and Helms because they en-gaged in union and protected concerted activity of filinggrievanceswith regard to Respondent's failure to promotethem in November 1974. In so finding, however, I do notfind that promotions are automatic or that the contractrequired automatic promotions. I find, however, that theRespondent's refusal to promote these individuals wasbased not on the terms of the contract but, rather, becausethe employees filed the grievance pursuant to such con-tract.Additionally, I find that the statements above set forthmade by Duncan, Peffley, and Stallings were threats ofrefusal to promote because the employees filed grievances.Such threats constitute interference with employees' Sec-tion 7 rights and are, therefore, violative of Section8(a)(1)of the Act.C. The Written Reprimand of Roger HelmsAs hereinabove set forth, Helms and Braden, togetherwith two other employees were the grievants in the griev-ance filedby Cooper, the shop steward, in the latter part ofNovember 1973. It was Helms' impression, at that time,that promotion from an assembly class II to assembly classIwas automatic.This was by reason of the fact that Helmshad been employed by the Respondentat an earlier timeand in that earlier employment he had been automaticallypromoted from class II to class I after his original proba-tion period.When Helms applied for reemployment andwas reemployed on August 27, 1973, there was no hesita-tion to reemploy Helms. Therefore, it must be assumedthat during his first employment with the RespondentHelms performed satisfactorily.Hereinabove, the reactions of the various company offi-cials and supervisors have been set forth, which reactionsclearly displayed the Respondent's officials' feelings withregard to the filingof the November 1973 grievance. OnJuly 3, 1974, the arbitrator rendered his decision in theforegoing grievance. In that decision, the arbitrator heldthat although promotions under the then current collec-tive-bargaining agreement were not automatic and the po-sitions to be open for promotion were for the Respondentto decide, nevertheless, he also decided that Braden andHelms, both assemblymen class II, qualified for promotionto assemblymen class I. Shortly thereafter, Braden waspromoted from class II to class I, but Helms was not.Approximately the middle of August, Helms acted asshop steward for a period of 2 weeks while Cooper, thedesignated shop steward, was on vacation. During thattime, employee Donald Baker reported to Helms that Bak-er had decided to file a grievance because Calvin Bradenhad been promoted to assembly I and Baker had moreseniority than Braden. Thereupon Helms, in his capacity asacting steward, informed Foreman Duncan. Duncan thentold Helms that Donald Durben, the plant manager, would MARMON TRANSMOTIVE109handle the matter.Upon receiving this information, Helmsspoke to Alex Rhymer,president of the union local. As aresult a meeting was held between Helms,Durben,Baker,and some of the union committeemen.However,the meet-ing accomplished nothing and,as it broke up, Helms an-nounced that"they" wouldfile a grievance with regard tothe Baker matter.On August 27, 1974, shortly afterHelms had acted, orperhaps during the time that Helms acted as shop steward,and shortlyafterHelms stated that a grievance would befiledwith regard to the Respondent's failure to promoteBaker,Helms received a written reprimand signed by Fore-man William Duncan.Helms testified that he had neverbeen reprimanded in any manner prior to this date. How-ever,the reprimand stated that in the recent past Duncanhad discussedwithHelms the latter's indifferent,careless,and inefficient work habits.It further stated that the writ-ten reprimand was a warning in confirmation of the verbaladmonitionswhichHelms had received for failure to deliv-er the amount of work required of him and that if theinferior performance continued it could result in additionaland further disciplinary action including layoff or possibledischarge.In contrast to Helms'testimony that he had never re-ceived anyverbal warnings,criticism,or reprimand or hadbeen counseled about hiswork,Foreman Duncan testifiedthat during the weeks before the written reprimand washanded to Helms by Duncan,Helms had been warnedtime and time again with regard to his work attitudes.However,Duncan referred to only one specific matter. Hetestified that he gave an oral reprimand to Helms within 2weeks before the written reprimand.This oral reprimandwas given to Helms and to another probationary employee.Duncan told them to get to work and stop"pecking" at achain which they were making.According to Duncan, theywere not hitting the links hard enough to have any effecton the metal and, therefore,the work was not progressing.Additionally, bothPeffley and Duncan testified that atthe arbitration hearing on June 3,1974, they stated thatthey did notconsider Helms to be an assemblyman class I.On the morning following the June 3 arbitration hearing,according to GeneralManager Crosbyand Assistant Fore-man Peffley, they spoketo Helms when they saw him lean-ing against a machine, doing nothing.Helms testified thatthis was because he needed blueprints to do the work thatwas assigned to him and he did not have a set of blueprintstowork from.According to Helms,at that time Crosbytold Helms thatCrosby wasgoing to make an example outof Helms before all the other men of the Company. On theother hand,Peffley testified that on the morning of June 4Helms told him that if Helms was not promoted and re-mained an assemblyman class II, he would require a fore-man to tell him exactly what to do in detail. Helms did notdeny this,he merely testified that he had a conversationwithPeffley on that date and that he had a misunderstand-ing with Peffley.Crosby deniedthat he ever made a state-ment to Helms to the effect that he would make an exam-ple of Helms.Peffley further testified that a reoccurrence of this sametype of incident took place on the morning of June 5. Atthat time,according to Peffley,he noticed Helms standing,doing nothing again. Peffley asked what the problem wasthis time.Helms answered that he was waiting for someoneto help lift a battery off a truck on to the floor. Evidentlythe battery was to be used in the work that Helms wasassigned to perform. According to Peffley he .then toldHelms that Helms did not have to wait for Peffley to givehim permission to get someone to help him take the batteryoff the truck; that there were able bodies nearby who couldhave helped him if Helms had merely asked. Peffley testi-fied further, in general terms without pointing to any spe-cific incident, that during the entire period from that timeuntil the written reprimand was given to Helms, Helms'work attitude was bad; he simply was not performing. Peff-ley stated that Helms did not "put out" sufficient quality orquantity of work, no matter what work was assigned toHelms.From the testimony of both Crosby and Duncan it isapparent that it was Crosby, the general manager of theRespondent'sKnoxville facilitywho ultimately wrote,worded and had typed the written reprimand given toHelms. It was further testified by Duncan and Crosby thatthey had a discussion with regard thereto because of thefact that Crosby had earlier told Duncan and Peffley to seewhat they could do to straighten out Helms' attitude to-ward Helms' work.Donald Durben, the plant superintendent, also had ahand in the ultimate written warning to Helms. He testifiedthat failures on the part of employees to perform are al-ways discussed with him by the various foremen of thevarious departments. He further testified that when Peffleyand Duncan spoke to him about Helms' poor performancein the early part of June around the time of the arbitrationhearing, he told Duncan and Peffley to keep notes on theperformance and warnings given to Helms. As a result,Peffley made notes of the verbal warnings given by Peffleyto Helms with regard to Helms' behavior during that peri-od. These were used by Peffley to refresh his recollection intestifying and were ultimately received in evidence. Thesewarnings all pertain to the incidents which occurred a dayor two after the hearing before the arbitrator on June 3.In addition to all of the foregoing, Duncan testified thatthe employee with whom Helms was working on the chainwhen they were allegedly reprimanded by Duncan formerely pecking at the chain was discharged a few dayslater by Duncan for failure to perform.Respondent points out that it would seem rather peculiarthat although Helms testified he was told by Crosby onJune4 that Crosbywas going to make an example ofHelms,neither Cooper, nor any other employee, substanti-ated this portion of Helms' testimony. Certainly, Cooper isnot only a friend, but was also the shop steward who wouldhave been told by Helms of the incident not only becauseof the closeness between the two men but also because ofwhat had occurred the day before at the hearing and in themonths preceding the hearing.Certainly,at this timeCooper and the other employees would have been verymuch aware of the Respondent's attitude toward the griev-ances and that the statementby Crosbyto Helms wouldhave been a further indication of the Respondent's annoy-ance,to say the least,with regard to the filing of the griev-ances and toward the individual grievants, of whom Helms 110DECISIONSOF NATIONALLABOR RELATIONS BOARDwas one.Respondent argues that Cooper, who testified ingreatdetailwith regard to many matters, did not evenmentionthe alleged threat by Crosby to Helms.But he wasnot asked about the matter. I conclude, therefore, thatCrosby did make the threat to Helms. I conclude furtherthatHelmswas merely "gilding the lily" by his testimonyrelatingto this incident.After he received the written reprimand,Helms in-formed Union President Rhymer about the matter andRhymer set up a meeting held 2 days later with GeneralManager Crosby at which Helms, accordingto Helms' tes-timony, told Crosby that Helms had never received anyverbal reprimands. According to Helms, Crosby said that afurthermeetingwould be held with Duncan and Rhymerand that the reprimand would probably be dropped. Butwhen Helms asked if Cooper could represent him at themeeting Crosby answered, according to Helms, "in noway." Although Crosby did not deny this statement in histestimony, he was not asked a questionas towhether hemade suchstatement.With regard to that meeting heldafter Helms had received the written reprimand, accordingto Crosby the meeting was with an Internationalrepresen-tative of the Union and with members of the assemblyshop, the steward (Cooper), and other people, and Rhymer,the local union president. The written reprimandwas dis-cussedand therewas also a general discussionabout thelack of communication between the steward and the de-partment foreman. At the International representative'ssuggestion, Crosby then suggested that Helms and Duncanget together either privately or with Crosby who would beglad to participate and that the Union could participatealso to discuss how to iron out the differences betweenHelms and Duncan. According to Crosby's testimony,both Helms and Duncan stated that they elected to ironthe matter out between themselves.Ihave heretofore found that the Respondent was ag-grieved and annoyed at the filing of the November 1974grievance regarding promotion, and have also found that itrefused to promote any individuals until after the grievancewas resolved and the arbitration decision was handeddown on July 3, 1974. I have further found that this refusalto promote and the statements of the various supervisorsand company officials were violative of the Act. It is prob-able and within the realm of human experience that afterHelms failed to receive his promotion as did Braden andemployee Myers, subsequent to the arbitrator's decision,Helms would have been quite naturally disappointed anddisgruntled. This would be consistent with Helms admit-tedly telling his supervisors that inasmuch as he was onlyan assemblymanclassII and not an assemblymanclass I,he was not going to do anything on his owninitiative inworking for the Respondent, and would wait for specificinstructions on each item of work before he would performsuch work since no more was expectedof a class II assem-blyman. Moreover, at the times that Crosby and Peffleyallegedly discovered Helms doing nothing,when Helmsstated that he did not have instructions from his superiorsas to what to do, the matters to be performed by Helmswere of such trivial nature that even a new employee wouldhave known what to do. Thus, it is entirely possible thatHelmsdid not have the blueprints to do the work on oneoccasion but could readily have found his foreman, Dun-can, or his assistant foreman, Peffley, with ease becausewhen Crosby was informed by Helms that he did not haveinstructionsCrosby immediately was able to locate theforeman to get the instructions to Helms. If Respondent'switnesses are credited, Helms certainly could have ob-tained the same instructions with minimal effort. Likewise,when Peffley allegedly asked Helms on the following daywhy the latter could not pick up the battery, or why he didnot ask for assistance from fellow employees, Helms dis-played another indication of unwillingness to work to evena normal or. average worker's standard.However, I have considered this testimony in the lightthat these foregoing incidents occurred early in June andthat the written warning was not given to Helms until afterHelms had been acting steward in Cooper's absence. Thiswas in the middle of August, approximately 2 months afterthe above set forth incidents took place. I have furthertaken into consideration the fact that the letter of repri-mand was composed and ultimately typed in Crosby's of-fice.While the record does not show how many employeeswere employed in the Respondent's plant at the time, itwould seem that it was a large enough facility so that thehead of the entire operation would ordinarily not have hadto be consulted with regard to issuance of a written warn-ing by a department foreman. Additionally, ForemanDuncan could testify specifically to only the single "chainpecking" incident as occurring during the 2-week periodbefore the written reprimand was given to Helms. There-fore, on the basis of all of the testimony and all of the factsabove set forth, I find on the record as a whole that thereprimand was given because Helms had threatened to filea grievance on behalf of employee Baker, or had himselffiled as a grievant regarding the promotion matter the lat-ter part of November 1973, and not because Helms mighthave, in fact, failed to perform satisfactorily at all times.Accordingly, because the reprimand was given for discrim-inatory reasons, I find that the giving of the reprimand wasviolative of Section 8(a)(3) and (1) of the Act.12D. The Discharges of Helms and CooperIt is undisputed that on September 3, at approximately 2p.m., Helms and Cooper left the Respondent's plant with-out clocking out either at the timeclock or on their dailyworksheets. It is further undisputed that when they arrivedat work the following morning, September 4, their time-cards were not in the rack and that they were told by ShopSuperintendent Durben that inasmuch as they had notclocked out before leaving, or without telling their fore-man, that the Respondent considered that Cooper andHelms had quit. There is further no dispute that Durbenthen sent for Duncan who denied that Cooper had askedhim for permission to go home and that Durben then saidthe Respondent considered they had quit and instructedboth Helms and Cooper to get their toolboxes and leavethe plant. However, there is considerable dispute as to12Helms denied that he told Peffley, in effect, he would do nothing unlessspecifically instructed but admitted he and Peffley had a misunderstandingthat morning MARMON TRANSMOTIVE111what actually occurred on September 3 before and afterHelms and Cooper left the plant.I have heretofore discussed a number of incidents whichoccurred and which involved employeeHelms.To under-stand fully the context in which they were discharged, it isnecessary to trace the relationship between Cooper and hisimmediate superiors during the period from the autumn of1973 until his discharge on September 3, 1974. As hereto-fore noted,during this entire period Cooper was the desig-natedshop steward. It was Cooper, who on November 26,1973, filed the grievance with regard to the promotions ofthe four employees among whom were Braden and Helms.I have heretofore found violative Duncan's statement toCooper upon Cooper's filing the grievance on behalf of thecomplaining employees to the effect that "Cooper, nowthere yougo again.Now you have filed the grievance andyou are going to make the old man mad and then theywon't never get set up." Cooper further testified that al-though he and Duncan did not have personal problems,whenever Cooper took anyone's part in his capacity asunion steward in the assembly department,Duncan wouldact resentful and upon a number of occasions called Coop-er a "troublemaker." Cooper further testified that Duncantried to make Cooper look small and additionally calledhim an agitator and instigator. As an example, Cooper tes-tified that an employee, David Munsey, was absent I day.When Munsey returned, Duncan asked Munsey for adoctor's excuse.Munsey and Duncan got into an argumentover the matter and Cooper, overhearing, stepped in asshop steward and representative of Munsey. Cooper toldDuncan that, if the latter required one employee to bring adoctor's excuse,he should require it of all employees. In-stead of giving Cooper an answer, all Duncan replied was,"Cooper, you're just a troublemaker."That this incident occurred is affirmed by employeeMunsey whotestifiedto virtuallythe same language as didCooper. It should be noted that Munsey was still in theemploy of the Respondent at the time of the hearing here-in.Moreover, Duncan did not deny calling Cooper a trou-blemaker and Respondent admits that in this instance, atleast,Duncan obviously lost his temper.Ihave also found that, at anothertime,when they weretalking about the grievance filed on behalf of the four em-ployees in the assembly department,Duncan stated thatthe grievance would be thrown in the garbage can. Thatthe Respondent's supervisory personnel and higher offi-cials did not regard the entire matter of the grievance with-out resentment is amply set forth, above, in this decision.ThatHelms also wasnot very highly regarded by the Re-spondent is demonstrated by the written reprimand.We come then to the date of September 3, 1974, con-cerning which there is much conflicting testimony. Accord-ing to Cooper, during the early part of that day he toldForeman Duncan that he was not feeling well and that ifhe did not feel better later in the day he would be leaving.He also testified that he told Duncan that he would askRoger Helms to drive him home in the event that he had toleave. According to Cooper, he remained at work until justafter the afternoon break which was between 1:45 and 2p.m. Before that,however,he had informed Helms that hewas ill and asked that Helms take him home and furtherinformedHelms that Duncan had given him permission toleave and permissionforHelms to leave with Cooper inorder to drive Cooper home. Helms confirmed the latterpart of this testimony and stated in testifying that he wastold by Cooper at that time that Cooper had received per-mission from Duncan for Cooper to leave if he did not feelwell and for Helms to drive him home. According to bothCooper and Helms they left the plant about 2 p.m. andforgot to either sign out on their weekly sheet or to clockout at the timeclock. According to both of them, they wentdirectly to Cooper's home stopping only a coupleof timeswhen Cooper became nauseous and feared that he wouldhave to vomit. Both Cooper and Helms steadfastly main-tained, in testifying, that this was their sole and only reasonfor leaving. They further testified that they told no otheremployee any different story. Cooper further testified thathe told some employees he was leaving because he wassick.However, there is no corroboration of this particularphase of the incident by any of the employees whom Coop-er allegedly told he was ill and was leaving. In fact, theonly employees who testified at all with regard to Cooperand Helms leaving on September 3 were insistentin statingthat they were informed by either Helms or Cooper thatthe two were leaving to strike and asked the individuals towalk out with them and support their movement. Thus,Luit McGinnis, whom I credit, and was subpenaed to testi-fy and was not anxious to do so, testified that on that day,which he remembered as the day after Labor Day, duringthe afternoon break between 1:45 and 1:55 p.m., HelmsaskedMcGinnis if McGinnis would "go out with him."McGinnis told Helms that he would not go. As a matter offact,McGinnis told Helms that it was the wrong thing todo. McGinnis admitted that Helms did not mention Coop-er to him at this time. 13Also, employee Jack H. Marley testified, upon beingsubpenaed, that after lunch on Tuesday, September 3,Cooper made the statement that "We were going out atbreak." Marley testified that he did not know who Coopermeant by "we." He stated definitely that Cooper did nottell him that Cooper felt ill.14Another subpenaed employee, Vestal Newton, testified13 I especially noticed McGinnis'behavior on the witness stand He was amost reluctant and frightened witnessItwas quite evident fromhis actionsand from his general demeanor on the stand that he did not happily testifyagainst Helms, his former fellow employee Nor was there anything in hiscross-examination which would indicatein any waythat McGinnis was notcompletely truthful.Moreover,employee Bill Foster testified that he wasstanding by when Helms was having this conversation with McGinnis andFoster's testimony in many respects supports McGinnis completely14Marley on cross-examination admitted that he did not tell the Compa-ny about this particular incident until just before the arbitration proceedingconcerning the discharges which took place a few weeks before the hearingin the instant caseMoreover, when asked if he had left the plant immedi-ately after the arbitration proceeding without clocking out, Marley admittedthat he did However, on redirect examination Marley testified without con-tradiction that he left the plant to go on an assignment for the Respondentin another State and that therefore he was still on company time when heleft and was not required to clock out under the circumstances.Although Iam not as certain of Marley's testimony as I am of McGinnis, I neverthelessfind nothing in either Marley's demeanor or in his testimony which wouldindicate that he was not telling exactly what occurred insofar as he remem-bered it 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had a conversationwith Cooperon the afternoonof September3.This occurredsome time around the af-ternoon break.Newton testified that Cooper told him"That he had worked hardfor us and he was going out. Wecould go out if we wanted to or we could stay in."Newtonfurther testified that Duncan saw them having the conver-sation and came over and asked them what was going on.Newton answered that he did not know and, in testifying,Newton stated that he stilldid notknow what was goingon. However,when questioned,Newtonfurther stated thatCooper neither mentionedthat Cooperwas ill at the timenor did he appearto be ill.On cross-examination Newtonremained adamant in his testimony and could not be shak-en. He stated after being asked what Cooper's exact wordswere"The onlywords he said to me is he has worked for ushard and wecould stayin here if we wanted to or we couldgo out and he was going out." Icredit Newton.Duncan,who admittedin testifyingthat hehad calledCooper a troublemaker and other names whenCooper hadacted in his capacity as shop steward,testified that on theafternoon of September 3 Helms was working down theline in the assembly department near Assistant ForemanJulius Peffley and Duncan wasat the otherend of theassembly department near whereCooper wasworking on ayard control project. About 5 minutesbefore 2 p.m. Dun-can saw Cooper and Helms walkingby, Cooper with apaperlunchbag in hishand andHelms with his lunchbox.Duncan further testifiedthat he thought that they weregoing to the washroomto put up theirlunches.However,when they did not comeback out intothe department hewent into the washroom, looked forthem and could notfind them.He then wentto Peffleyand asked the latter ifhe had given them permission to leave.Peffley answered inthe negative.He then went to Shop Superintendent Durbenand asked him if he hadgiven Cooperand Helms permis-sion to leave. Durben answered in the negative.At thatpoint,Duncan calledthe operatorwho saidthat they hadreceived no emergencycalls.Afterthis,Duncan went toCrosby and told him that Cooper andHelms had walkedoff the jobwithout clockingout and thatDuncan wasgoing to pulltheir cards.With that, Crosby gavehis assent.Duncan emphasizedthat neither Cooper norHelms hadrequested permission to leave.The next timethatDuncan sawCooper andHelms wasthe following morning whenthey cameto him and askedhim why theirtimecardshad been pulled. Duncan toldthem that it was becausethey had walked off the job with-out clocking out. Duncanfurther toldthem that as far ashe was concernedthey had quit. Cooper insisted that hehad toldDuncan that he was sick and Duncantold him"that he wassupposedlya preacher of the gospel and hewas sitting there telling a damn lie."Accordingto Duncan,Cooper thenansweredthat he didtellDuncan and saidthat he hadforgottento tell Duncan thatHelms was goingto take him home.EmployeeAlex Rhymer,who is alsothe president of theLocal of the Union involvedherein,testifiedthat on thenight of September3,during thenight shifton whichRhymer worked,he was calledto the phone by ForemanGoad andspoke to Roger Helms. Helms askedifRhymerknew who wason this phonewith him and Rhymer an-swered"Yes, this is Roger."Helms then askedRhymer topull the menout into thestreet.Rhymer saidhe could notdo that orhe would notdo it. ThenHelms asked if theUnion wouldback him andRhymer said there is no waythey could backthis action.ThenHelms told Rhymer thatat 5 o'clockin the morningthere would be a picketline up.However,Helms did notsay who wasgoing to establish thepicket line.Rhymer didtellHelms that if there was a pick-et line that the men would not crossit.However he did saythat theywould not support the strike.Goad was standingnearby andtestifiedthat he heardthe conversation. Rhymer testifiedthat Goadrepeated toRhymer what he had heard Rhymer sayover the phone.Goad testified to much the same,namely, that he hadheardRhymer's answers to Helms andthat,moreover, heknew it was Helms on theother end of the phonebecausewhen he answered the phonehe recognizedHelms' voicehaving spoken to him beforeon the phoneon a number ofoccasions.I creditRhymer and Goad.Rhymer thatevening called SuperintendentDurben butfirst calledTom Johnson,the business representative of theSteelworkers. Johnson advised Rhymer totake no part inthe actionof Cooperand Helms.Rhymer also called Cros-by andDurben.Crosby asked him what had happened andRhymer,believingthatDurben had already told Crosbywhat hadhappened, told Crosby that the way he under-stood it was there was going to be a picket line in themorning.He also toldCrosby what Helms had said withregard to pulling the men out.Durben confirmed the factthat Rhymer had called him thatevening and that, as aresult,he hadcalled Crosby.In connectionwith thesedischarges, the General Coun-sel arguesthat the reasonsassignedby theRespondent forthe discharges of Helms andCooper aresuspect.He fur-ther states that the walkingout without clocking out orsigning thedaily worksheetswas used asa pretext by theRespondentto get rid of two active union adherents. Tosupport his contention,he arguesfirst thatthe Respondent,throughDurben and Duncan, told Helms and Cooper onthemorning of September4,when the two reported forwork, only that theywere discharged for failingto clockout and that therefore Respondenthad considered thatthey had quit. Secondly heargues that there wasbad bloodbetweenDuncan and Cooper and Duncan andHelms andthat only shortly before,Helms,as actingsteward, hadfiled a grievanceon behalf of another employee. Addition-ally,Duncan's longstanding disagreementswith Cooperwhichoccurredby reason of Cooper's acting inhis capaci-ty as union steward indicatesthat theRespondent wasseeking away in which it could rid itself of Cooper andHelms andthat by forgetting to clock out in their anxietyto get Cooperhome, the two provided the Respondent withthe pretext it needed.Thirdly, the Respondentcontendsthat it also dischargedCooper andHelms because theywere attempting to cause a"wild cat"strike.GeneralCounsel maintainsthat thiswas an afterthought and wasnot told to Cooper andHelms at thetime theywere dis-charged.Finally, General CounselcontendsthatDurben'stestimonywas to theeffect that Helms and Cooper,havingleftwithoutpermission,were automaticallyconsideredquits butwhen otheremployees left withoutpermission MARMON TRANSMOTIVE113they were not so regarded and that Durben's explanationleads only to the conclusion that the Respondent was look-ing for any reason to get rid of Helms and Cooper andthat, it follows, the reasons given for the discharges werepretextual in nature.Durben, in testifying on cross-examination, admittedthat on the afternoon of September 3, an employee namedAtkins left early without permission. For this, Atkins wasdeprived of his holiday pay for the previous day, Septem-ber 2, Labor Day. Durben also admitted that at the time ofthe hearing a grievance over the holiday pay filed by At-kins was in process. He also stated that "They did not havepermission to leave the plant" referring to other individualswho had evidently lost their holiday pay because they leftthe plant without permission. However, Durben insistedthat the other individuals including Atkins did not quit,Durben explained this by the following question and an-swer:Q.Wasn't it the company policy that anyone thatleftwithout permission quit?A. Getting back to that individual, if a man comeup and says I am going to leave the plant and is notgiven permission that is one thing, if a man leaves theplant and says nothing that is a voluntary quit.When asked what is the difference between the two situ-ations,Durben answered that in the case where the manasked permission and is not given permission but walks outany way, the Company knows where he is, but in the casewhere a man does not ask for permission at all, but merelywalked out, the Respondent has no way of knowing wherehe is.When Durben was asked if they knew where Atkinshad gone on September 3, Durben could not answer.The Respondent, in its arguments,makesno mention ofthis testimony of Durben. Moreover, the Respondent didnot show through the testimony of any of its witnesses thatithad ever discharged any other employee for leaving theplant without clocking out either on the daily timesheet oron the regular weekly clock. Although, it is the burden ofthe General Counsel to prove disparate treatment and toshow in this case that other employees who walked outunder thesamecircumstances that Helms and Cooperwalked out were not discharged, in view of Durben's eva-sive answer to the questions as outlined above, I concludethatDurben was not truthful with regard to theRespondent's policy to the effect that it was applied evenlyto all employees.Additionally, it would seem rather peculiar that, underthe circumstances, if the Respondent had dischargedHelms and Cooper for the reason that they had attemptedto provoke an organized "wild cat strike," neither Duncan,Peffley, nor Durben, who spoke to Cooper and Helms onthemorning following the attempted or aborted strike,mentioned the attempts of Cooperand Helms to organize awalkout the day before. Accordingly, although I havefound that Rhymer and Goad were truthful in their relat-ing, to Durben and Crosby, Helms' conversation with re-gard to an attempted strike, I find that this was not a rea-son why they were discharged. Durben emphasized that hetold Cooper and Helms on the morning of September 4that since they had not clocked out at either of the tworequired places, the Respondent had considered that theyquit.His failureto mention the attempted strike by Cooperand Helms isample proof that the Respondent had nointentionof discharging these two for that reason. This isborne out by the fact that not a single employee did at-tempt to strike or picket the Respondent on September 4,the morning that Helms and Cooper were discharged.Accordingly, I find and conclude that Duncan, Durben,and other of Respondent's officials and supervisors were,in fact,eager to seizeon this alleged default of Cooper andHelms in order to rid the Respondent of two individualswho were, perhaps, overly zealous in their attempts to car-ry out what they considered the proper performance oftheir duties as steward and acting steward. The fact thatDuncan had admittedly called Cooper a troublemaker andother similar names adds only to the conclusion that thereasons fordischarge were, in fact, pretextual. As notedabove, Durben's explanation as to why Atkins, who evi-dently left under somewhat similar circumstances on theday that Cooper and Helms left the plant, was not dis-charged was so unsatisfactory and evasive that althoughGeneral Counsel did not offer further proof of disparatetreatment,Iconclude that there was, indeed, disparatetreatmentas evidenced by the difference in the disciplinaryaction taken against Atkins and the disciplinary action tak-en againstCooper and Helms.Accordingly, I find and conclude that Cooper andHelms weredischarged for engaging in union or protectedconcerted activities and that thereby the Respondent com-mitted violations of Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with its opera-tions set forth above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent discriminatorily ter-minated and has refused to reinstate Roger T. Helms andEdward N. Cooper, I shall recommend that the Respon-dent offer them immediate and full reinstatement to theirformer and substantially equivalent positions without prej-udice to any seniority, or other rights and privileges theymay enjoy. Respondent shall make each whole for any lossof pay he may have suffered by reason of the discrimina-tion against him by payment to each a sum equal to thatwhich he would have received as earnings from the date ofthe discharge until each is fully reinstated, less any netinterim earnings. Backpay is to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289 (1950), with interestthereon at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962).Ithaving been found that the Respondent threatened 114DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it would not promote employees who filed grievanceswith the Union in violation of Section 8(a)(l) of the Actand having further found that the Respondent threatenedits employees that it would be futile for them to file griev-ances through the Union, and that thereby Respondent hasrestrained and coerced employees in violation of Section8(a)(1) of the Act I shall recommend that the Respondentceaseand desist therefrom.It having been found that Respondent has discriminato-rily given to Roger Helms a written reprimand, I shall rec-ommend that Respondent withdraw such reprimand andexpunge the same from Helms' record.Having also found that the Respondent refused to pro-mote Calvin N. Braden and other employees because theyengaged in union and protected concerted activity of filinggrievances, I shall recommend that the Respondent makethem whole for any earnings they may have lost by reasonof the failure of the Respondent to promote these individu-als at the time when they ordinarily would have promotedsuch individuals until these individuals were placed in theirclassification after the resolution of the grievances filed bythese individuals. Inasmuch as the record in this case doesnot show when these promotions would have occurred hadit not been for the Respondent's discriminatory action, it isleft for compliance proceedings to determine this date andthe amount of backpay due these individuals, such back-pay to be computed as heretofore set forth above.On the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Marmon Transmotive, A Division of The MarmonGroup, Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By threatening its employees that it would not pro-mote them because they filed grievances with the Unionand also that it would be futile for them to file grievancesthrough the Union, the Respondent has interfered with,restrained and coerced its employees in the exercise of theirrights guaranteed said employees in Section 7 of the Actand thereby Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By refusing and failing to promote employee CalvinN. Braden and other employees becausetheyengaged inprotected union and concerted activity, Respondent hasviolated and is violating Section 8(a)(3) and(1) of the Act.5.By discriminatorily giving Roger T. Helms a writtenreprimand,Respondent has violated and is violating Sec-tion 8(a)(3) and (1) of the Act.6.By discriminatorily discharging Roger T. Helms andEdward N. Cooper because these employees engaged inunion or protected concerted activities, the Respondenthas violated and is violating Section 8(a)(3) and (1) of theAct.7.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Uponthe foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section10(b) ofthe Act,I hereby issue the following recommended:ORDER'SRespondent,Marmon Transmotive, A Division of TheMarmon Group, Inc., its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Threatening its employees that it will not promoteemployees who file grievances with the United Steelwork-ers of America,AFL-CIO-CLC.(b)Threatening its employees that it will be futile forthem to file grievances through the said Union.(c)Refusing to promote any of its employees becausethey engage in union and protected concerted activities byfiling grievances or any other protected concerted activity.(d)Giving written reprimands to Roger T. Helms or anyother employee for engaging in union or protected concert-ed activity.(e)Discouraging membership in United Steelworkers ofAmerica,AFL-CIO-CLC, or anyother labor organization,by discharging any employee for engaging in union orotherprotected concerted activity, or discriminatingagainst any employee in any other manner in regard totheir hire and tenure of employment or any term or condi-tion of employment.(f) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toform,join,assist,or be represented by the United Steel-workers of America,AFL-CIO-CLC, or anyother labororganization,to bargain collectively through representa-tives of their choosing or to engage in other concerted ac-tivity for the purpose of collective bargaining,or other mu-tual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Immediately promote all employees who have notbeen promoted by reason of their having filed grievancesor engaged in other activity,such promotion to be made inconformity with the section of this Decision entitled "TheRemedy" and make each such employee whole for any lossof earnings such employee may have suffered by reason ofthe discriminatory failure to promote such employee as de-scribed in the said section.(b)Offer to Roger T. Helms and Edward N.Cooperimmediate and full reinstatement to their former or sub-stantially equivalent positions,without prejudice to theirseniority or other rights and privileges previously enjoyed,and make each whole for any loss of earnings he may havesuffered by reason of the discrimination against him in the13 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes MARMON TRANSMOTIVE115manner set forth in the section of this Decision entitled"The Remedy."(c)Withdraw the written reprimand given to Roger T.Helms and expunge the same from all company records.(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records and reports, andall other reports necessary to analyze the amount of back-pay due under this Order.(e)Post at its facility in Knoxville, Tennessee, copies ofthe attached notice marked "Appendix." 16 Copies of saidnotice on forms provided by the Regional Director for Re-gion 10, after being duly signed by Respondent's represen-tative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director of Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.16 In the event the Board'sOrder is enforced by a Judgment of a Unitedof the National Labor Relations Board" shall be changed to read "PostedStates Court of Appeals,the words in the notice reading"Posted by OrderPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."